                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



  UNITED STATES OF AMERICA,
                                                 Case No. 4:13-cr-00049-BLW

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
          v.

  JAMES A. MERRILL,

         Defendant.



                                   INTRODUCTION

       Before the Court is Defendant James Merrill’s letter request for an order reducing

his sentence by 90 days (Dkt. 159). For the reasons explained below, the Court will deny

the request.

                                       ANALYSIS

       In December 2013, this Court sentenced Merrill to 36 months’ incarceration,

followed by 36 months of supervised release, after he pleaded guilty to a drug charge.

Supervision began in September 2015. Merrill violated the terms of his supervise

release, and in November 2017 he was sentenced to 21 months’ incarceration. Merrill is

currently serving his sentence at a federal prison in Sheridan, Oregon. He asks the Court

to reduce this sentence by 90 days. See Letter, Dkt. 159, at 2. He says he is not seeking




MEMORANDUM DECISION AND ORDER - 1
to shorten his incarceration, but instead wants to be back in Idaho. He says Idaho state

authorities will detain him when he has completed his federal sentence.

       Generally, a court may not correct or modify a prison sentence once it has been

imposed unless permitted by statute or by Federal Rule of Criminal Procedure 35. See 18

U.S.C. 3582(c)(1)(B); United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

       Rule 35 does not apply here. Among other things, this rule allows courts to correct

“sentence[s] that resulted from arithmetical, technical, or other clear error.” Fed. R.

Crim. P. 35(a). Merrill does not complain of an error of this type, and, in any event, such

a request must be made within 14 days of sentencing.

       Otherwise, Merrill has not identified any applicable statute that would allow the

Court to reduce his sentence. Accordingly, the Court will deny his request.

                                         ORDER

       IT IS ORDERED that Defendant James A. Merrill’s letter request for a reduction

in his sentence (Dkt. 159) is DENIED.

                                                  DATED: October 3, 2018


                                                  _________________________
                                                  B. Lynn Winmill
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
